Name: 86/352/EEC: Commission Decision of 10 July 1986 concerning extensions in the implementation by Germany of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  fisheries;  production;  Europe;  economic policy
 Date Published: 1986-07-29

 Avis juridique important|31986D035286/352/EEC: Commission Decision of 10 July 1986 concerning extensions in the implementation by Germany of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC (Only the German text is authentic) Official Journal L 205 , 29/07/1986 P. 0050 - 0050*****COMMISSION DECISION of 10 July 1986 concerning extensions in the implementation by Germany of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC (Only the German text is authentic) (86/352/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 7 (1) thereof, Having regard to Commission Decision No 84/376/EEC of 6 July 1984 (2) concerning the implementation by Germany of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC, Whereas the German Government intends to extend certain rules governing its system of financial aids for measures involving the temporary reduction of production capacity in the fisheries sector; whereas on 22 January 1986 it communicated particulars of these extensions; Whereas, in accordance with Article 7 of the said Directive, the Commission has considered whether, having regard to their compatibility with the Directive and to the other structural measures existing or planned in the fisheries sector, the measures contemplated continue to fulfil the conditions for a financial contribution from the Community; Whereas this Decision does not relate to national aid referred to in Article 12 of the said Directive; Whereas this Decision is in accordance with the opinion of the Standing Committee on Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures which Germany intends to take to implement a financial aid scheme for measures involving the temporary reduction of production capacity in the fisheries sector continue to fulfil the conditions for a financial contribution from the Community. Article 2 This Decision shall not apply to national aid referred to in Article 12 of Directive 83/515/EEC. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 July 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 15. (2) OJ No L 196, 26. 7. 1984, p. 54.